DETAILED ACTION
WITHDRAWN REJECTIONS
The office actions mailed on “Non-Final Rejection - 01/12/2021” have been withdrawn by the examiner. However, upon further consideration, a new ground(s) of rejection is made in sections below. This office action consider claims 1-15 and 18-19 pending for prosecution, wherein claims 2-4, 7, 13, 15, and 18-19 are withdrawn from further consideration, and claims 1, 5-6, 8-12, and 14 are presented for examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1, 5, 6, 9 and 11 are rejected under 35 U.S.C.103 as being unpatentable over Onodera et al (US 20090146261 A1; hereinafter Onodera), in view of Matsumoto et al. (US 20090022885 A1; hereinafter Matsumoto). 
Regarding claim 1, Onodera teaches method of manufacturing a semiconductor device (see the entire document, specifically Fig. 5; [0163+], and as cited below) comprising:
13; Fig. 1(d); [0011, 0015, 0019]) having an opening (14a) on or above a back surface of a substrate (11; [0017]), 
wherein the opening (14a) exposes a predetermined part in the back surface of the substrate (11), and an edge portion of the opening (14a) has a forward taper to the back surface; 
a dry etching step ([0019-0022]) of performing, from an upper side of the tapered metal mask (13), dry etching on the edge portion of the opening (14a) and the substrate (11) exposed from the opening (14a), thereby forming a tapered groove (11c) on the substrate (11); and 
a metal mask removing step of removing the tapered metal mask (13; Fig. 1(f); [g]), 
wherein the metal mask (Fig. 1; [0011, 0015, 0019]) forming step (see below for “includes an electroless plating to form an electroless plating film as”) the tapered metal mask (13; Fig. 1; [0011, 0015, 0019]) (see below for “using an electroless plating solution containing a catalyst poison so that a first concentration of the catalyst poison above an outer edge of”) the predetermined part in the back surface of the substrate (11) (see below for is higher than a second concentration of the catalyst poison above a region outside”) the predetermined part in the back surface of the substrate (11) (see below for “whereby a portion of the electroless plating film above”) the outer edge of the predetermined part (11) is grown to have the forward taper (see Fig. 1).
As noted above, Onodera does not expressly disclose “(wherein the metal mask forming step) includes an electroless plating to form an electroless plating film as (the using an electroless plating solution containing a catalyst poison so that a first concentration of the catalyst poison above an outer edge of (the predetermined part in the back surface of the substrate) is higher than a second concentration of the catalyst poison above a region outside (the predetermined part in the back surface of the substrate) whereby a portion of the electroless plating film above (the outer edge of the predetermined part is grown to have the forward taper)”.
However, in the analogous art, Matsumoto teaches a method of forming a metallic pattern ([Abstract]), wherein (Fig. 1+; [0007+]) forming a metallic film in the pattern form by subjecting the substrate having the polymer layer to electroless plating using an electroless plating solution, wherein the substrate is treated using a solution comprising of a plating catalyst poison before or during the (c) forming of the metallic film ([Abstract]), where plating catalyst poison may be an inorganic anion selected from the group consisting of an iodine anion, a bromine anion, and a sulfide anion. The plating catalyst poison may be an organic compound having, in its molecule, a group having an affinity for a plating metal. The organic compound may further have an ionic leaving group in its molecule ([0020]), where forming a graft pattern comprises (a) forming, in a pattern form on a substrate, a polymer layer which contains a polymer that has a functional group that interacts with an electroless plating catalyst or a precursor thereof and is capable of being chemically bonded directly to the substrate ([0049]), where the electroless plating catalyst used in the present process is mainly a zero-valent metal, and examples thereof include Pd, Ag, Cu, Ni, Al, Fe, Co and the like ([0151]), where the metal ion, which is the precursor of the electroless plating catalyst, is actually imparted to the graft pattern in a state of a metal salt. As the metal salt that is 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Matsumoto’s electroless plating process and solution into Onodera’s method, and thereby, modified Onodera’s (by Matsumoto) method will have wherein the metal mask (Onodera Fig. 1; [0011, 0015, 0019] in view of Matsumoto Abstract; [0049]; [0151-0155]; [0162-0167]; [0176]) forming step includes an electroless plating to form an electroless plating film (in view of Matsumoto Abstract; [0049]; [0151-0155]; [0162-0167]; [0176]) as the tapered metal mask (Onodera 13; Fig. 1; [0011, 0015, 0019]) using an electroless plating solution containing a catalyst poison (in view of Matsumoto Abstract; [0049]; [0151-0155]; [0165-0167]; [0176]) so that a first concentration (in view of Matsumoto [0162-0167]) of the catalyst poison (in view of Matsumoto Abstract; [0049]; [0151-0155]; [0165-0167]; [0176]) above an outer edge of the predetermined part in the back surface of the substrate (Onodera 11) is higher than a second concentration (in view of Matsumoto [0162-0167]) of the catalyst poison (in view of Matsumoto Abstract; [0049]; [0151- [0165-0167]; [0176]) above a region outside the predetermined part in the back surface of the substrate (Onodera 11) whereby a portion of the electroless plating film (in view of Matsumoto Abstract; [0049]; [0151-0155]; [0165-0167]; [0176]) above the outer edge of the predetermined part (Onodera 11) is grown to have the forward taper (Onodera see Fig. 1; [0011, 0015, 0019])
The ordinary artisan would have been motivated to modify Onodera in the manner set forth above, at least, because this inclusion provides a metallic pattern forming method allowing formation of a thin line pattern, having smaller substrate interface irregularities, and producing a smaller amount of etching wastewater and electroless plating solution that contains a stabilizing agent such as potassium ferrocyanide, rhodan salt, a pyridine compound, tannic acid, or rhodanine. The addition of only a small amount (several mg/l) of any of these compounds allows maintaining good stability (Matsumoto [0008, 0176]).
Regarding claim 5, modified Onodera (by Matsumoto) teaches all of the features of claim 1.
Modified Onodera (by Matsumoto) further teaches wherein the catalyst poison includes a substance selected from the group consisting of: at least one kind of metal ions selected from the group consisting of lead, bismuth, antimony, tellurium and copper ions (in view of Matsumoto see [0151, 0153, 0176]; iron ion); (a sulfur compound); a nitrogen compound (in view of Matsumoto see [0151, 0153, 0176]; potassium ferrocyanide); (polyethylene glycol; and acetylenic-based alcohol).
Regarding claim 6, modified Onodera (by Matsumoto) teaches all of the features of claim 5.
Onodera (by Matsumoto) further teaches wherein the electroless plating solution (in view of Matsumoto see [0151, 0153, 0176]) contains 0.1 to 40 mg/L of the substance (in view of Matsumoto [0176]; several mg/l).
Regarding claim 9, modified Onodera (by Matsumoto) teaches all of the features of claim 1.
Modified Onodera (by Matsumoto) further teaches wherein a main component of the tapered metal mask (Onodera 13; Fig. 1; [0018]) is (chromium, copper, nickel) or aluminum (see Onodera [0018]; Aluminum).
Regarding claim 11, modified Onodera (by Matsumoto) teaches all of the features of claim 1.
Modified Onodera (by Matsumoto) further teaches wherein a material of the substrate (Onodera 11; Fig. 1; [0017]) is a compound semiconductor (see Onodera [0017]; SiC) or (A1203).
3.	Claim 8 is rejected under 35 U.S.C.103 as being unpatentable over Onodera et al (US 20090146261 A1; hereinafter Onodera), in view of Matsumoto et al. (US 20090022885 A1; hereinafter Matsumoto), further in view of Asami et al. (JP 2007311385 A; hereinafter Asami, using the Google Patents translation as a reference). 
Regarding claim 8, modified Onodera (by Matsumoto) teaches all of the features of claim 1.
Modified Onodera (by Matsumoto) further comprising: (see below for “a step of pasting a support substrate to a front surface side of the substrate with adhesive agent before the metal mask forming step; and a step of exfoliating the support substrate from the substrate after the metal mask removing 4Docket No. 004700-ME0372 step”)
As noted above, modified Onodera (by Matsumoto) does not expressly disclose “a step of pasting a support substrate to a front surface side of the substrate with adhesive agent before the metal mask forming step; and a step of exfoliating the support substrate from the substrate after the metal mask removing 4Docket No. 004700-ME0372 step”.
However, in the analogous art, Asami teaches a method of manufacturing a semiconductor device ([Abstract]), wherein (Figs. 10-13) as shown in FIG. 10A, a wafer 100 is prepared in which a semiconductor element such as a transistor, an element layer 102 made of a wiring, an insulating layer, or the like is formed on the surface of a substrate body 101 made of silicon. Next, as shown in FIG. 10B, a support substrate 103 is bonded to the surface of the wafer 100 through an adhesive layer 104. Then, as shown in FIG. 10C, the back surface of the substrate body 101 is ground in a state where the wafer 100 is supported by the support substrate 103 made of a glass substrate or a silicon substrate, and the substrate body 101 is thinned to a predetermined thickness. Subsequently, as shown in FIG. 11D, a hole 105 communicating with a predetermined wiring 106 in the element layer 102 is formed on the back surface of the thinned substrate body 101t. 11E and 11F, an SiO 2 film 107 is formed as an insulating film over the entire back surface of the substrate body 101t including the inner wall surface of the hole 105, and then the insulating film 107a covering the bottom of the hole 105 is removed. The wiring 106 is exposed in the hole 105. Next, as shown in FIG. 12G, a seed metal layer 108 is formed over the entire back surface of the substrate body 101t including the inner wall surface of the hole 105. 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Asami’s electroless plating process and solution into modified Onodera’s (by Matsumoto) method, and thereby, modified Onodera’s (by Matsumoto and Asami) method will have a step of pasting a support substrate (in view of Matsumoto 103; [0005]) to a front surface side of the substrate (Onodera 11; Fig. 1), with adhesive agent (in view of Matsumoto 104; [0005]) before the metal mask forming step (Onodera 13; Fig. 1(f)); and a step of exfoliating the support substrate (in view of Matsumoto 103; [0008]) from the substrate (Onodera 11; Fig. 1) after the metal mask removing4Docket No. 004700-ME0372 step (Onodera 13; Fig. 1(f); [g]),
The ordinary artisan would have been motivated to modify Onodera in the manner set forth above, at least, because this inclusion provides a support substrate that is connected to a substrate with an adhesive (Asami [0005-0008]), which will .
4.	Claim 12 is rejected under 35 U.S.C.103 as being unpatentable over Onodera et al (US 20090146261 A1; hereinafter Onodera), in view of Matsumoto et al. (US 20090022885 A1; hereinafter Matsumoto), further in view of Okamoto (JP 2013191763 A; hereinafter Okamoto, using the Google Patents translation as a reference). 
Regarding claim 12 modified Onodera (by Matsumoto) teaches all of the features of claim 1.
Modified Onodera (by Matsumoto) further comprising: (see below for “wherein a material of the substrate is a difficult-to-etch material having an etching rate of 0.1 to 1 m/min in dry etching using a resist”)
As noted above, modified Onodera (by Matsumoto) does not expressly disclose “wherein a material of the substrate is a difficult-to-etch material having an etching rate of 0.1 to 1 m/min in dry etching using a resist”.
However, in the analogous art, Okamoto teaches a method of manufacturing a semiconductor device ([Abstract]), wherein (Figs. 1+; [0001=]) when dry etching is performed in a high vacuum state, the shape of the via hole (first hole) 13A is as shown in FIG. That is, semi-insulation is performed using, for example, SF 6 / O 2 mixed gas having a gas ratio of about 20 in a state where the wafer is cooled by supplying helium to the support substrate side and under a high vacuum at a pressure of about 0.5 Pa. Dry SiC substrate 1 is dry-etched. Here, the upper electrode power is about 2 kW and the lower electrode power is about 0.2 kW. The SiC etching rate is about 1.47 μm / min. 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Okamoto’s etching rate into modified Onodera’s (by Matsumoto) method, and thereby, modified Onodera’s (by Matsumoto and Okamoto) method will have 
wherein a material of the substrate (Onodera 11; [0017] in view of Okamoto [0035]) is a difficult-to-etch material having an etching rate of 0.1 to 1 um/min in dry etching using a resist (in view of Okamoto [0035]; with an etching rate of 1.47 um/min; see MPEP 2144.05, I; a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties"))
The ordinary artisan would have been motivated to modify Onodera in the manner set forth above, at least, because this inclusion provides an SiC etching rate is about 1.47 μm / min. In this case, the desorption of etching by-products is promoted, and deposits are hardly formed on the side walls of the holes 13A formed by etching (Okamoto [0035]).
14 is rejected under 35 U.S.C.103 as being unpatentable over Onodera et al (US 20090146261 A1; hereinafter Onodera), in view of Matsumoto et al. (US 20090022885 A1; hereinafter Matsumoto), further in view of Suto (US 20120175781 A1; hereinafter Suto). 
Regarding claim 14, modified Onodera (by Matsumoto) teaches all of the features of claim 1.
Modified Onodera (by Matsumoto) further teaches wherein a material of the substrate (Onodera 11; Fig. 1; [0017]) (see below for “is a single element semiconductor”). 
As noted above, modified Onodera (by Matsumoto) does not expressly disclose “(wherein a material of the substrate) is a single element semiconductor”.
However, in the analogous art, Suto teaches a semiconductor device having a metal layer on a via-hole formed in a semiconductor substrate, such as a microelectromechanical system (MEMS) substrate, and a method for manufacturing the semiconductor device ([0002]), wherein (Figs. 1+; [0029]) semiconductor substrate 1 includes a via-hole 2 that extends from a first surface 1a to a second surface 1b. The semiconductor substrate 1 may be made of a semiconductor material, such as silicon ([0029]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify modified Onodera’s (by Matsumoto) substrate material with Suto’s substrate material, and thereby, modified Onodera’s (by Matsumoto and Suto) method will have wherein a material of the Onodera 11; Fig. 1 in view of material Suto 1; Fig. 1; [0029]; silicon) is a single element semiconductor (in view of material Suto 1; Fig. 1; [0029]; silicon). 
The ordinary artisan would have been motivated to modify Onodera in the manner set forth above, at least, because this inclusion provides a substrate comprising of a single semiconductor element of silicon (Suto [0029]) rather than a substrate comprising of a compound semiconductor, which helps reduce cost in manufacturing and fabrication of a semiconductor device.
Allowable Subject Matter
6.		Claim 10 is objected to as being dependent upon a rejected base claim, 
cbut would be allowable if rewritten in independent form rewritten, and to include all of 
the limitations of the base claim and any intervening claims. 		
7.     The following is a statement of reasons for the indication of allowable subject 
matter:  A search of the prior art failed to disclose or reasonably suggest the limitations 
of claim 10 (the individual limitations may be found just not in combination).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898